      Case 3:18-cv-00302-AWT Document 45 Filed 10/17/18 Page 1 of 5



                    UNITED STATES DISTRICT COURT
                       DISTRICT OF CONNECTICUT


--------------------------------x
MICHAEL CHARLES LA MESA, SUI    :
JURIS,                          :
          Plaintiff,            :
                                :
v.                              :
                                :
BANK OF AMERICA, NATIONAL       :         Civil No. 3:18-cv-302 (AWT)
ASSOCIATION, and WILMINGTON     :
SAVINGS FUND SOCIETY, FSB D/B/A :
CHRISTIANA TRUST NOT            :
INDIVIDUALLY BUT AS TRUSTEE FOR :
PRETIUM MORTGAGE ACQUISITION    :
TRUST,                          :

          Defendants.            :
-------------------------------- x

             ORDER RE MOTION FOR DEFAULT JUDGMENT AGAINST
                   WILMINGTON SAVINGS FUND SOCIETY

     For the reasons set forth below, Plaintiff’s M[o]tion for Default

Judgment Against Wilmington Savings Fund Society, FSB D/B/A Christiana

Trust Not Individually But as Trustee for Pretium Mortgage Acquisition

Trust (ECF No. 32) is hereby DENIED. In addition, the court’s order

granting the plaintiff’s motion for default entry (ECF No. 27) is

hereby VACATED.

     On April 23, 2018, the plaintiff filed a request for entry of

default as to defendant Wilmington Savings Fund Society, FSB D/B/A

Christiana Trust Not Individually But as Trustee for Pretium Mortgage

Acquisition Trust (“Wilmington Savings Fund Society”). The court

granted the motion on April 26, 2018 (ECF No. 29). The defendant was

directed to file a motion for default judgment by May 26, 2018.


                                   1
      Case 3:18-cv-00302-AWT Document 45 Filed 10/17/18 Page 2 of 5



     On May 4, 2018, the plaintiff filed the instant motion for

default judgment as to Wilmington Savings Fund Society. The same day

counsel for Wilmington Savings Fund Society filed an appearance. (ECF

No. 33). On May 8, 2018, the court issued a calendar for a telephonic

status conference to be held on May 22, 2018 (ECF No. 34). During the

telephonic status conference on May 22, the court ordered Wilmington

Savings Fund Society to file its opposition motion to the plaintiff’s

motion for default judgment by May 25, 2018. On May 24, 2018,

Wilmington Savings Fund Society filed a motion to dismiss the

plaintiff’s claims (ECF No. 38) and on May 25, 2018 filed an objection

to the plaintiff’s motion for default judgment (ECF No. 39).

     “[S]trong public policy favors resolving disputes on the merits

and . . . [a]lthough courts have an interest in expediting litigation,

abuses of process may be prevented by enforcing those defaults that

arise from egregious or deliberate conduct.” Pecarsky v. Galaxiworld,

249 F.3d 167, 172 (2d Cir. 2001) (quoting Am. Alliance Ins. Co. v.

Eagle Ins. Co., 92 F.3d 57, 61 (2d Cir. 1996)) (internal quotations

omitted). “[T]he extreme sanction of a default judgment must remain a

weapon of last, rather than first resort.” Cody v. Mello, 59 F.3d 13,

17 (2d Cir. 1995) (quoting Meehan v. Snow, 652 F.2d 274, 277 (2d Cir.

1981)) (internal quotations omitted).

     When deciding whether to relieve a party from default or default
     judgment, we consider the willfulness of the default, the
     existence of a meritorious defense, and the level of prejudice
     that the non-defaulting party may suffer should relief be
     granted. See Commercial Bank of Kuwait v. Rafidain Bank, 15 F.3d
     238, 243 (2d Cir. 1994) (relying on Fed. R. Civ. P. 55(c)); Davis
     v. Musler, 713 F.2d 907, 915 (2d Cir. 1983).

Pecarsky, 249 F.3d at 171.

                                   2
      Case 3:18-cv-00302-AWT Document 45 Filed 10/17/18 Page 3 of 5




     As to the willfulness of the default, a comparison of the

circumstances here to the circumstances in the cases discussed in

Pecarsky, establishes that this factor weighs in favor relieving

Wilmington Savings Fund Society from the default. Here, less than two

weeks passed from the date on which the plaintiff filed the motion for

entry of default and the filing of an appearance by counsel for

Wilmington Savings Fund Society. In Pecarsky, the court reversed the

district court’s entry of default judgment against the defendant,

which had been entered just over one month after plaintiff’s counsel

had moved for default judgment. As part of its analysis, the court

observed:


     In addition, consideration of other cases in which default
     judgments have been entered illustrates that the district court
     in this case ordered a default judgment more quickly than usual.
     See SEC v. McNulty, 137 F.3d 732, 735-36 (2d Cir. 1998)
     (describing default entered almost one year after the action was
     commenced and after defendant failed to file an answer despite
     two extensions of time); State Bank of India v. Chalasani (In re
     Chalasani), 92 F.3d 1300, 1305 (2d Cir. 1996) (describing default
     judgment ordered three and one half months after court ordered
     defendant to produce requested discovery and pay withdrawing
     counsel’s legal fees); Action S.A. v. Marc Rich & Co., Inc., 951
     F.2d 504, 507-08 (2d Cir. 1991) (describing default judgment
     ordered when defendant admitted that he “deliberately chose not
     to appear [and] would not appear” for discovery or for trial);
     Sieck v. Russo, 869 F.2d 131, 133 (2d Cir. 1989) (describing
     default judgment entered after defendant failed to appear for a
     deposition for at least three months and ignored two orders to
     appear).

Pecarsky, 249 F.3d at 172-73. This case is not one where the defaulted

party failed to appear or plead despite an extension of time, or can

be said to have deliberately chosen not to appear, or ignored orders

from the court.

                                   3
      Case 3:18-cv-00302-AWT Document 45 Filed 10/17/18 Page 4 of 5



     The plaintiff correctly points out that Wilmington Savings Fund

Society “has not offered this Court any excuse . . . for its failing

to answer or otherwise respond in time required by rule.” Pltf.’s

Resp. to Def. Wilmington Savings Fund Society’s Obj. to Mot. Default

J., 2, ECF No. 41. It is apparent that either Wilmington Savings Fund

Society or its counsel simply failed to react to the summons and the

request for entry of default with an appropriate degree of alacrity.

However, even that fact does not establish a degree of willfulness

that would justify denying its request for relief, since that fact is

present in many cases where default is entered against a defendant.

Absent here is any indication of egregious or deliberate conduct.

Rather, the plaintiff simply asks the court to use default judgment as

a weapon of first, rather than last, resort. Moreover, as discussed

below, Wilmington Savings Fund Society has, contrary to the

plaintiff’s contention, offered the court a meritorious defense.

     With respect to the existence of a meritorious defense, 20 days

after appearing in this action and two days after the telephonic

status conference, Wilmington Savings Fund Society filed a motion to

dismiss the plaintiff’s claims, and that motion to dismiss evidences

the existence of a meritorious defense.

     Finally, with respect to the level of prejudice to the plaintiff,

the plaintiff highlights only that he has satisfied the procedural

requirements for obtaining a default judgment. Thus the plaintiff has

not demonstrated the requisite prejudice. See Pecarsky, 249 F.3d at

174 (“[P]laintiffs point out that they proceeded to execute the

default judgment, submitted an expert accountant’s report, and moved


                                   4
      Case 3:18-cv-00302-AWT Document 45 Filed 10/17/18 Page 5 of 5



to compel the individual defendants to produce documents. We find the

plaintiffs’ argument unpersuasive. Attempting to execute a default

judgment and to proceed against the individual defendants was the

sensible next step for the plaintiffs at the time that the default

judgment was entered, but does not establish that they would be

prejudiced now by our decision to vacate the default judgment entered

by the district court.”). Here, the plaintiff has not even taken those

steps, because no default judgment has been entered.

     Consequently, all of the factors that should be considered here

weigh in favor of relieving Wilmington Savings Fund Society from the

default entered against it (ECF No. 29).

     It is so ordered.

     Signed this 17th day of October 2018, at Hartford,

Connecticut.



                                      /s/ AWT___
                                 Alvin W. Thompson
                                 United States District Judge




                                   5
